346 F.2d 567
Stella C. DAVIS, Plaintiff-Appellant,v.John Edgar HOOVER et al., Defendants-Appellees.
No. 15007.
United States Court of Appeals Seventh Circuit.
June 2, 1965.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; William J. Campbell, Judge.
Stella C. Davis, Chicago, Ill., for appellant.
Edward V. Hanrahan, U.S. Atty., John Peter Lulinski, John Powers Crowley, Thomas W. James, Gilbert Drucker, Asst. U.S. Attys., Chicago, Ill., for appellees.
Before DUFFY, KNOCH and KILEY, Circuit Judges.
PER CURIAM.


1
Plaintiff appeared in the District Court and here, pro se.  She has commenced and conducted much litigation in the federal and state courts, asserting various claims of fraud, conspiracy, legal chicanery, etc.  See Davis v. Foreman, 7 Cir., 239 F.2d 579; Davis v. Foreman, 7 Cir., 251 F.2d 421; Daviditis v. National Bank of Mattoon, 7 Cir., 251 F.2d 299, and Daviditis v. National Bank of Mattoon, 7 Cir., 262 F.2d 884.


2
In the instant case, the District Court granted defendants' motion to dismiss on the grounds of lack of jurisdiction over the subject matter, and that the complaint filed failed to state a claim upon which relief could be granted.  We think the District Court was correct.


3
Affirmed.